Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 22 April 1807
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


                        
                            Dear Sir
                     
                            Monticello Apr. 22. 07.
                        
                        I recieved on the 20th. your favor of the 10th. inst. and yesterday I wrote to desire the Secretary of state
                            to forward your passport to Elizabeth town. in the visit you propose to make to your native country, I sincerely wish you
                            may find it’s situation, & your own interests in it, satisfactory. on what it has been, is, or shall be however, I
                            shall say nothing. I consider Europe at present as a world apart from us, about which it is improper for us even to form
                            opinions, or to indulge any wishes but the general one that whatever is to take place in it, may be for it’s happiness.
                            for yourself however personally, I may express with safety as well as truth, my great esteem & the interest I feel
                            for your welfare.   from the same principles of caution, I do not write to my friend
                            Kosciuzko. I know he is always doing what he thinks is right, and he knows my prayers for his success in whatever he does.
                            assure him, if you please, of my constant affection, and accept yourself my wishes for a safe & pleasant voyage
                            with my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    